Citation Nr: 1627976	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran had active military service in the United States Army from November 1978 to August 1985.  It is noted that the Veteran is currently incarcerated. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated April 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues on appeal were previously before the Board, which remanded the claims for additional development in a May 2012 decision.    

The issues of entitlement to service connection for intestinal problems and diverticulitis have been raised by the record in a November 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration

The Board is cognizant that, at last report, the Veteran was incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   

Knees

The Veteran asserts that his right and left knee disabilities are entitled to higher ratings.  See February 2010 letter from Veteran ("I feel I'm entitled to a higher rating... it's clear that my injuries deserve a higher rating.  I didn't expound as much as I'd like to - to show that all the elements are present here, and had the laws been applied correctly we would see an entitlement to the higher ratings I deserve."). 

He was scheduled for a VA examination to determine the current severity of his knee disabilities in January 2013.  Although the reasons are not entirely clear, the examiner was unable to take range of motion measurements or conduct all of the appropriate tests during the examination.  The examination report reflects that the examiner stated the Veteran "refused" any range of motion testing.

The Board notes that the evaluation of the Veteran's knee disabilities is subject to VA regulations and an examination that documents the current severity of these disabilities congruent with VA regulations is crucial to adjudicate the claim.  The Veteran is not competent to take accurate range of motion measurements by himself, nor is he competent to administer and interpret knee instability tests.  See e.g., February 2010 Veteran statement asserting range of motion is reduced to less than 40 degrees at waking.  

On remand, the Veteran should be scheduled for a new VA knees examination.  Any medical history that has not been previously recorded should be noted; the examiner should conduct a full examination.  All knee disabilities found to be present and all symptoms associated with the knee disabilities should be documented.  

The Veteran should be aware that failure to fully participate in the VA knees examination may have a negative impact on the adjudication of his claim.


Headaches

The Veteran claims that his headaches began when he was in a field exercise during the firing of large artillery guns.  See November 2007 Statement in Support of Claim.  He feels that the headaches were caused by constant noise and inhaling of smoke and carcinogenic substances/chemicals associated with large firearms.  Id. 

The Veteran has also asserted that prison clinic records beginning in 1985 "will clearly reveal ... that claimant suffered from these headaches on a daily basis, with little to no relief."  See July 2009 Statement in Support of Claim.  The Board notes that prison clinic treatment notes associated with the claims file begin in 1994.  The Veteran has asserted that earlier records are located in an archive facility in Huntsville.  On remand, the RO should take attempt to obtain these records with the Veteran's assistance in compliance with 38 C.F.R. § 3.159.  The RO should also attempt to obtain updated prison treatment records with the Veteran's assistance.  The most recent treatment notes of record are dated 2006; treatment notes since that time should be obtained, if possible. 

In March 2013 the Veteran was afforded a VA headaches examination.  He reported to the examiner that he had previously received a head CT or MRI.  The examiner noted that these records were not associated with the claims file.  On remand, the RO should attempt to obtain these records with the Veteran's assistance in compliance with 38 C.F.R. § 3.159.  

After the above records have been obtained or efforts to obtain them have been exhausted, schedule the Veteran for a new VA headaches examination.  The examiner should review the entire claims file and document all pertinent symptoms.  The examiner should also discuss the Veteran's assertions that his headaches were caused by noise exposure and chemical fumes.  The examiner is asked to provide a medical nexus opinion with supporting rationale. 




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain prison medical treatment notes in the period from 1985 to 1994 and from 2006 to the present with the Veteran's assistance in compliance with 38 C.F.R. § 3.159.  Note that the Veteran suggested that records from 1985 to 1994 may be archived at a different location.

2.  Attempt to obtain the head CT or MRI the Veteran mentioned in the March 2013 VA headaches examination with the Veteran's assistance in compliance with 38 C.F.R. § 3.159.  

3.  After completing the above development to the extent possible, coordinate with the prison to schedule the Veteran for a VA knees examination.  The examination is needed to determine the current nature, extent, and severity of his right and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate tests and studies should be conducted.  All findings and conclusions - specifically including any complaints of pain expressed by the Veteran - should be set forth in a legible report.

4.  After updated records have been obtained or efforts to obtain them have been exhausted, coordinate with the prison to schedule the Veteran for a new VA headaches examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should document the Veteran's symptoms and full medical history in regard to the claim.  The examiner should also discuss the Veteran's assertions that his headaches were caused by noise exposure and chemical fumes.  The examiner should identify any headache disabilities found to be present and provide an opinion regarding the etiology of any headache disabilities identified.  Full rationale should be provided.  

5.  Then readjudicate the appeal considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






